Gary C. Colbath
Assistant Federal Defender
FEDERAL PUBLIC DEFENDER
FOR THE DISTRICT OF ALASKA
425 G Street, Suite 800
Anchorage, Alaska 99501
Phone: (907) 646-3400
Fax: (907) 646-3480
Email: gary_colbath@fd.org

Counsel for Defendant Rey Joel Soto-Lopez

                                 UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,                                     Case No. 3:19-cr-00114-SLG-MMS
                            Plaintiff,                         MOTION FOR LEAVE TO FILE
          vs.                                                  HEARING EXHIBIT D-7 UNDER SEAL

 REY JOEL SOTO-LOPEZ,
                            Defendant.

        Defendant Rey Joel Soto-Lopez, through counsel, Gary C. Colbath, Assistant

Federal Defender, moves this Court for an order granting leave to file his hearing Exhibit

D-7 under seal. The exhibit is to be discussed at the Continued Franks Hearing now set

for June 8, 2021, on the Motion to Suppress [84]. Filing under seal is requested because

the exhibit is a protected document and redaction of the document would make it illegible.


        DATED at Anchorage, Alaska this 30th day of May, 2021.

                                                             Respectfully submitted,
                                                             /s/ Gary C. Colbath
                                                             Gary C. Colbath
                                                             Assistant Federal Defender
                 Certificate of Service:
I hereby certify that I electronically filed the foregoing
and any attachments with the Clerk of Court for the
United States District Court for the District of Alaska
by using the district’s CM/ECF system on May 25,
2021. All participants in this case are registered
CM/ECF users and will be served by the district’s
CM/ECF system. /s/ Gary C. Colbath




       Case 3:19-cr-00114-JMK-MMS Document 149 Filed 05/25/21 Page 1 of 1
